Murphy, P. J.,
dissents in a memorandum as follows: Appel-
lant was denied a fair trial by the combined effect of the egregious Rosario violation and the improper admission of the nontestifying codefendant’s statement. These errors are sufficient to warrant reversal without reaching, in the interest of justice, the additional error, to which no objection was made, of submitting the elements of the crime to the jury in written form. (See, People v Gonzalez, 157 AD2d 625 [1st Dept 1990].)
The Rosario violation alone warrants reversal. While the *215complaining witness was hospitalized and incapacitated by multiple gunshot wounds, he was interviewed by Detective Perrone and gave handwritten answers to the detective’s questions. These handwritten answers, which implicate Hyacinth Blake as her brother as perpetrators, were not furnished to the defense and came to light only when defense counsel noticed them in the possession of Detective Perrone during his testimony—three weeks after the complaining witness testified that it was appellant who shot him. This extreme delay in producing Rosario material substantially prejudiced appellant in his defense. (See, People v Martinez, 71 NY2d 937, 940; People v Perez, 65 NY2d 154, 159-160.)
Additionally, appellant was denied a fair trial by the admission into evidence of his nontestifying codefendant’s statement, which placed appellant at the scene. No independent basis exists for admission against appellant of this statement through an exception to the hearsay rule, and it cannot be said that the error, which violated the defendant’s constitutional right of confrontation, was harmless beyond a reasonable doubt. (See, Cruz v New York, 481 US 186, 196, on remand 70 NY2d 733; People v Rodriguez, 138 AD2d 643.)
Accordingly, the judgment of the Supreme Court, Bronx County (Nicholas Figueroa, J.), rendered on December 4, 1986, which convicted defendant, after a jury trial, of attempted murder in the second degree and sentenced him to an indeterminate term of imprisonment of 12 Vi to 25 years, should be reversed, and the matter remitted for a new trial.